DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Bollman on 8/1/2022.
The application has been amended as follows: 
Claim 1, lines 11-12, delete “between a first end of both of the two longer portions”

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “a plurality of ”U”-shaped trench portions,” in combination with “a first vertical IGBT device formed between a first of the two longer portions of the first “U”-shaped trench portion and a first of the two longer portions of the second “U”-shaped trench portion, a base of the first vertical IGBT device being of a first conductivity-type; a second vertical IGBT device formed between a second of the two longer portions of the second “U”-shaped trench portion and a first of the two longer portions of the third “U”-shaped trench portion, a base of the second vertical IGBT device being of the first conductivity-type,” in combination with a dummy-base region of the first conductivity-type that includes a contact region that is in direct contact with the emitter electrode, the dummy-base region being surrounded by the second ”U”-shaped trench portion,” in combination with “a single column of openings...including: a first opening of the single column of openings that is closest to the shorter portion of the second “U”-shaped trench, a second opening of the single column of openings that is second closest to the shorter portion of the second “U”-shaped trench, and a third opening of the single column of openings that is third closest to the shorter portion of the second “U”-shaped trench,” in combination with “a distance between a center of the first opening and a center of the second opening is shorter than a distance between the center of the second opening and a center of the third opening,” in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/1/2022